Citation Nr: 1402485	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  03-24 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disability. 

2. Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from October 1972 to May 1973.

This matter is on appeal from an August 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

The Veteran testified before a Veterans Law Judge in April 2005.  A transcript of the hearing is of record.  The Veterans Law Judge who presided over that hearing is no longer with the Board, and the Veteran was offered the opportunity to testify at a new hearing in November 2013.  However, he failed to appear and has not shown good cause for not appearing.  VA's duty to provide the Veteran an opportunity to testify at a new hearing has been met, and no further action is required.  38 C.F.R. § 20.700 (2013).  

This appeal was remanded by the Board in December 2005 for further development and, to the extent is being adjudicated, is now ready for disposition.

The issue of entitlement to service connection for a psychiatric disability is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

A low back disability was not shown in service or for many years thereafter, and is unrelated to active duty service.


CONCLUSION OF LAW

A low back disability, diagnosed as a herniated disc and degenerative disc disease, was not incurred in or aggravated by service, and is not related to service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in January 2001 that fully addressed all notice elements and was sent prior to the initial RO decision.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  However, because the claim is being denied, there is no prejudice in issuing a final decision, because the preponderance of the evidence is against the claim for service connection.  Any questions as to the appropriate disability rating or effective date to be assigned are moot.  Therefore, adequate notice was provided to the Veteran.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).

VA also has a duty to assist a Veteran in the development of a claim.  That duty includes assisting in the procurement of service medical records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service medical records and VA outpatient treatment records and records submitted in conjunction with a claim to the Social Security Administration (SSA).  The RO has acquired a number of private treatment records.  While the RO was unable to acquire treatment records from all of the private treatment facilities listed by the Veteran, the Board is satisfied that a diligent effort has been made and the Veteran was notified and provided an opportunity to submit those records.  

A VA examination was also obtained in June 2008.  38 C.F.R. § 3.159(c)(4) (2013).  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the VA examination obtained in this case is adequate because it is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

This appeal was remanded by the Board in December 2005 in order to obtain a VA opinion regarding the nature and etiology of the Veteran's low back complaints.  The examination was performed in June 2008, and the issue was readjudicated and the Veteran was sent a supplemental statement of the case, most recently in July 2013.  Thus, the Board is now satisfied there was substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is claiming entitlement to service connection for a low back disability, which has been diagnosed as a herniation of the L5-S1 disc and degenerative arthritis.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).

In some cases, a relationship between the present disability and the disease or injury incurred or aggravated during service may be established through a demonstration of continuity of symptomatology for certain specific chronic disorders, to include degenerative arthritis.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  Service connection will also be presumed for chronic diseases, such as arthritis, if manifest to a compensable degree within one year after discharge from service.  38 C.F.R. §§ 3.307, 3.309 (2013). 

However, service-connection may be established under 38 C.F.R. § 3.303(b) only for disorders considered chronic under 38 C.F.R. § 3.309(a).  Disc herniations by themselves are not considered a chronic disease under 38 C.F.R. § 3.309(a), and may not be service connected under 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disability as is contemplated under 38 C.F.R. § 3.303(a) (2013).  

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  38 U.S.C.A. § 1154(a) (West 2002); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

After a review of the relevant evidence, the Board determines that service connection is not warranted for a low back disability.  The service medical records show that the Veteran was evaluated on multiple occasions in November 1972 for complaints of back pain.  While some tenderness was observed upon examination, no diagnosis of an actual physical disability was identified.  Moreover, the separation physical examination in May 1973 does not show any complaints or observed symptoms related to any low back disability.  

The post-service evidence does not show symptoms related to any low back disability until March 1988, where the Veteran complained of persistent pain in the back which he stated began in 1982.  Moreover, an actual low back disability was not clinically diagnosed until May 1997, where a bulge was identified at the L5-S1 disc.  However, even if one were to presume that the diagnosed disability could be attributable to his initial complaints in 1988, that is still approximately 15 years after the Veteran separated from active duty.  Therefore, the Board finds that a continuity of symptoms is not shown based on the clinical evidence.  To the extent the Veteran may allege a continuity of symptomatology, that is outweighed by his statements in 1988 that the back pain begin in 1982 and by the failure to seek any treatment prior to 1988.

In addition to the documented post-service treatment records, the evidence includes the Veteran's statements asserting continuity of symptoms.  The Board is required to assess the credibility and probative weight of all relevant evidence, including the credibility of the Veteran's statements.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self interest, and consistency with other evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact.  Weight and credibility are factual determinations going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).

The Veteran is competent in some cases to self-diagnose some disorders despite his status as a lay person.  However, he is not competent diagnose musculoskeletal disorders such as a herniated disc or degenerative arthritis, as the disorders may not be diagnosed by their unique and readily identifiable features.  Thus, a determination that is medical in nature is required.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Nevertheless, the Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is not credible.  In making that determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Here, not only did the Veteran fail to seek treatment for a low back disability for many years after service, his assertions of continuous symptoms is directly contradicted by other statements he has made.  When he complained of persistent back pain in March 1988, he stated that he was well and without symptoms until 1982.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

Specifically the Board places significant value on the opinions of a VA examiner who evaluated the Veteran's symptoms in June 2008.  On that occasion, he stated that he injured his low back during physical training, when he was kicked by his drill sergeant.  He stated that he has experienced consistent back pain since that time that is to a level he characterized as incapacitating anywhere from 5 to 7 days per week.  On examination, some limitation of motion was observed.  Radiographic imaging from March 2008 indicated slight narrowing of the L3-L4 disc space and some osteophyte formation.  

Based on the examination, the VA examiner diagnosed degenerative disc disease with radiculopathy.  However, the examiner also opined that it was less likely as not that the Veteran's low back disability was related to his active duty service.  The examiner noted that the Veteran's separation physical examination did not indicate any low back symptoms.  Moreover, the evidence of record indicated that he experienced a workplace injury in 1987, which the examiner implied may be the more likely cause of his current symptoms.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or misstated any relevant fact.

The Board has also considered the statements made by the Veteran relating his low back disability to his active service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

However, the Veteran is not competent to provide testimony regarding the etiology of musculoskeletal disorders such as a herniated disc or degenerative arthritis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Because those disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's low back disorder are found to lack competency.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied. 

REMAND

The Veteran's claim for service connection for a psychiatric disability requires further development.  That claim has not been adjudicated by the RO since an October 2008 supplemental statement of the case.  A service connection claim which describes only one particular psychiatric disability should not necessarily be limited to that disability.  Rather, VA should consider the claim as one for any psychiatric disability that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, in addition to being diagnosed with PTSD, the Veteran has also been diagnosed with other psychiatric disorders, to include affective disorder, anxiety disorder, depression, and bipolar disorder.  Whether he is entitled to service connection for any one of those disorders has never been considered by the RO.  Therefore, development and consideration of that aspect of the claim is necessary before it may be reviewed by the Board.  

The Veteran's claim was denied in October 2008 partially on the basis that his service department was not able to corroborated the claimed stressors.  However, the evidence does not indicate that any attempt was made to corroborate his stressors.  Moreover, the evidence now includes an e-mail from a Master Gunnery Sergeant B.R., who acknowledged that the Veteran's senior drill instructor, Staff Sergeant Henry, may have been relieved for cause, which raises the possibility that some misconduct may have occurred.

The Board acknowledges that the Veteran's specific stressor events, such as being assaulted or humiliated, are unlikely to have been recorded.  However, if his senior drill instructor was removed for potential misconduct, that is likely to have been recorded and may serve to corroborate the Veteran's allegations.  Therefore, the RO should make an attempt to verify if that occurred.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice regarding the information required by the JSRRC to verify a claimed stressor, while allowing him an appropriate amount of time to provide additional information.  If the Veteran provides relevant additional information related to his claimed stressors, and of sufficient specificity, attempt to corroborate his allegations with the appropriate research facilities.  If the stressors are of inadequate specificity to be verified, that determination should be noted in the record.

2.  Ask the JSRRC to review all relevant records related to the Veteran's recruit training unit in 1972 and 1973.  Specifically inquire whether any drill instructors were removed or disciplined during that time and, if so, determine the circumstances.  

3.  If the Veteran has received additional treatment from any VA medical facility, the records of that treatment should be associated with the claims file.

4.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


